DETAILED ACTION

This action is responsive to communications filed on September 29, 2020. This action is made Non-Final.
Claims 1-15 are pending in the case. 
Claims 1, 6, and 11 are independent claims.
Claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 09/29/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, US Patent Application Publication no. US 2018/0018966 (“Leonard”), and further in view of Feigenblat et al., US Patent Application Publication no. US 2021/0042383 (“Feigenblat”).
Claim 1:
	Leonard teaches or suggests a processor implemented method of a machine assisted documentation in a medical writing, comprising:
	receiving, via one or more hardware processors, an input for different type of documents to be created (see Fig. 2, 3B, 5; para. 0007 - receiving an input data stream from the interaction; (c) extracting the received input data stream to generate a raw information; para. 0011 - interaction may be a patient and/or provider conversation or statement; para. 0028 - including but not limited to, audio, video, or textual; para. 0029 - raw information" as used herein refers to an exact replication of all input data stream from the patient, provider, and optionally a user interaction; para. 0035 – interpret the raw information to generate output speech components (sentences, phrases, words, letters or any other component of speech) attributable to the patient, the provider or the user; components can be filtered to remove all non-clinical information. components can then be separated and categorized into a class; para. 0055 - After receiving the raw information, the primary computing device 16 interprets the raw information and identifies and extracts relevant content therefrom; para. 0082 -audio is then transcribed and separated. The separation can be performed by a conversion or other like module. Once an interaction is broken into separate sentences and phrases for each participant 131, 133, and 135, the sentences and phrases can be classified;);
processing, via the one or more hardware processors, the inputted plurality of documents by extracting into an at least one section to generate a list of sections (see para. 0007 - (d) interpreting the raw information, wherein the interpretation comprises: converting the raw information using a conversion module to produce a processed information, and analyzing the processed information using an artificial intelligence module; para. 0008 - analyzing the processed information further comprises: understanding the content of the processed information; para. 0035 – interpret the raw information to generate output speech components (sentences, phrases, words, letters or any other component of speech) attributable to the patient, the provider or the user; components can be filtered to remove all non-clinical information. components can then be separated and categorized into a class; para. 0055 - After receiving the raw information, the primary computing device 16 interprets the raw information and identifies and extracts relevant content therefrom; para. 0082 -audio is then transcribed and separated. The separation can be performed by a conversion or other like module. Once an interaction is broken into separate sentences and phrases for each participant 131, 133, and 135, the sentences and phrases can be classified; para. 0083 - sentences and phrases are classified to a section.);
	classifying, via the one or more hardware processors, at least one category corresponding to the at least one section to generate a summary set, wherein the at least one category corresponds to a Summarizable category, wherein the summary set comprises a plurality of sentences (see para.  0035 – components can be filtered to remove all non-clinical information, for example, introductions between the patient and the provider, how the weather was on the day of the interaction, parking, family updates, and the like. The 
can be first interpreted and filtered to remove non-clinical language. and the like, the sentences and phrases will be dropped from the summary; para. 0086 - mapped to
a summary of the Present Illness and classified under Treatment Plan.);
	generating, via the one or more hardware processors, based on the summary set (see para. 0082 - interaction is broken into separate sentences and phrases for each participant 131, 133, and 135, the sentences and phrases can be classified to a predetermined 'summary' type; para. 0086 – sentences and phrases can now be mapped to the correct summary type, and classified into the appropriate summary class.);
	parsing, via the one or more hardware processor, to generate at least one sequence of the plurality of sentences (see para. 0086 – sentences and phrases can now be mapped to the correct summary type, and classified into the appropriate summary class; para. 0087 - classification is done using a classification technique or a clustering technique. Once the summary has been complete; Claim 9 - generating an output information for the interaction based upon the interpretation of the raw information comprising a summary of the interaction.);
validating, via the one or more hardware processors, the queue of the at least one sequence to obtain a combined summary set (see para. 0045 - system generated output information that comprises appropriate information; para. 0086 – sentences and phrases can now be mapped to the correct summary type, and classified into the appropriate summary class; para. 0087 - classification is done using a classification technique or a clustering technique. Once the summary has been complete. output is generated of the summary; para. 0107 - put parts of the conversation into different sections as appropriate. generates a summary of the patient-provider conversation during the patient's visit.).
	Leonard appears to fail to explicitly disclose a plurality of input documents; the inputted plurality of documents; at least one of (i) a local context, (ii) a global context, and combination thereof; at least one sentence based on the generated local context, or global context.
	Feigenblat teaches or suggests a plurality of input documents; the inputted plurality of documents; at least one of (i) a local context, (ii) a global context, and combination thereof; at least one sentence based on the generated local context, or global context (see para. 0011 - natural language processing techniques for generating textual summaries of original text documents. The original documents may be any suitable type of document; para. 0037 - learn that by choosing any one of the two candidate sentence versions, based on the current local context, the generated summary would be more fluent. learn that
given the global context, one of the sentence versions may better fit in terms of the amount of salient information it may contain. based on the interaction between both sentence versions with either of the local and global contexts; para. 0039 - training of the ANN 106 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Leonard, to include a plurality of input documents; the inputted plurality of documents; at least one of (i) a local context, (ii) a global context, and combination thereof; at least one sentence based on the generated local context, or global context for the purpose of efficiently automatically generating a summary using groups of documents and related contexts for improving readability and maintaining accuracy while reducing redundancy, as taught by Feigenblat (para. 0014 and 0037). 
Claim(s) 6 and 11:
Claim(s) 6 and 11 correspond to Claim 1, and thus, Leonard and Feigenblat teach or suggest the limitations of claim(s) 6 and 11 as well.
	
Claim 2:
	Leonard further teaches or suggests wherein the plurality of logical categories corresponds to at least one of (i) a Summarizable sections, (ii) brief summaries, and (iii) text sections excluded (see para. 0014 - summary can include any arbitrary number of
classes, for example a History Class, an Examination Class, a Diagnosis Class and a Treatment Plan Class, for example; para. 0035 – components can be filtered to remove all non-clinical information, for example, introductions between the patient and the provider, how the weather was on the day of the interaction, parking, family updates, and the like. The output speech components can then be separated and categorized into a class, for 
Claim(s) 7 and 12:
Claim(s) 7 and 12 correspond to Claim 2, and thus, Leonard and Feigenblat teach or suggest the limitations of claim(s) 7 and 12 as well.

Claim 3:
	Leonard further teaches or suggests wherein the Summarizable Sections category comprises at least one section of (i) introduction, (ii) problem statement, (iii) research methodology, and (iv) experimentation with associated results (see para. 0014 - summary can include any arbitrary number of classes, for example a History Class, an Examination Class, a Diagnosis Class and a Treatment Plan Class, for example; para. 0035 – components can be filtered to remove all non-clinical information, for example, introductions between the patient and the provider, how the weather was on the day of the interaction, parking, 
Claim(s)8 and 13:
Claim(s) 8 and 13 correspond to Claim 3, and thus, Leonard and Feigenblat teach or suggest the limitations of claim(s) 8 and 13 as well.

Claim 4:
	Leonard further teaches or suggests wherein the brief summaries category comprises at least one section of (i) abstract, and (ii) conclusion, wherein the text sections exclude category comprises at least one section of (i) historical background, (ii) references, (iii) appendix (see para. 0014 - summary can include any arbitrary number of classes, for example a History Class, an Examination Class, a Diagnosis Class and a Treatment Plan Class, for example; para. 0035 – components can be filtered to remove all non-clinical 
Claim(s)9 and 14:
Claim(s) 9 and 14 correspond to Claim 4, and thus, Leonard and Feigenblat teach or suggest the limitations of claim(s) 9 and 14 as well.

Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, in view of Feigenblat, and further in view of Arnold et al., US Patent Application Publication no. US 2018/0101599 (“Arnold”).
Claim 5:
	As indicated above, Feigenblat teaches or suggests the local context as a context of the input document.
comprises at least one of (i) overall context of the input documents, (ii) an extracted context of a plurality of referenced documents or a combination thereof (see para. 0009 - document context refers to either all previous documents (e.g., some or all of the documents used for training the language model), or to a subset of those previous documents that are determined to be relevant based on the document context; para. 0034 - context is a function of various features, including, but not limited to, previous documents. content from prior messages or related documents; source documents from which the candidates are extracted may be the user's prior documents (or some context-based subset of those documents) or any other corpus of preexisting documents.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Leonard, to include comprises at least one of (i) overall context of the input documents, (ii) an extracted context of a plurality of referenced documents or a combination thereof for the purpose of efficiently using particular groups or domains of data for more relevant results, as taught by Arnold (para. 0009). 
Claim(s) 10 and 15:
Claim(s) 10 and 15 correspond to Claim 5, and thus, Leonard, Feigenblat, and Arnold teach or suggest the limitations of claim(s) 10 and 15 as well.











Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176